Citation Nr: 0701654	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1972.  Service in Vietnam from December 1970 to 
December 1971 is indicated by the evidence of record. 

The veteran's initial claim of entitlement to service 
connection for PTSD was denied in an unappealed March 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Boston, Massachusetts (the RO). 

In April 2001, the veteran again requested service connection 
for PTSD.  In a July 2001 rating decision which forms the 
basis for this appeal, the RO reopened the claim and denied 
it on its merits.  The veteran duly perfected an appeal as to 
that decision.

In January 2005, the veteran presented testimony at a RO 
hearing.  In October 2006, he testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge.   


FINDINGS OF FACT

1.  The competent medical evidence of record shows a 
diagnosis of PTSD as well as a nexus between that diagnosis 
and stressors which were experienced by the veteran in 
Vietnam.

2.  Evidence of record indicates that the base at which the 
veteran was stationed in Vietnam was subjected to mortar 
attacks during the time he was stationed there.


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
In substance, he contends that he was exposed to stressors 
while he was an interpreter in Vietnam.

Initial matters 

Finality/new and material evidence

As was alluded to in the Introduction, the veteran's claim of 
entitlement to service connection for PTSD was initially 
denied in March 1999.  That decision was not appealed and 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.1103. The July 2001 RO decision which forms the basis for 
this appeal reopened the claim and denied it on its merits.

Notwithstanding the RO's reopening of the claim, it is the 
Board's initial responsibility to determine whether new and 
material evidence has been submitted.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.].  See 
also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

In this case, the Board finds that recent evidence, including 
a report from the Center for Unit Records (CURR), described 
in more detail below, serves to verify the veteran's claimed 
in-service stressors and thus constitutes new and material 
evidence which is sufficient to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Therefore, the claim 
is reopened.  
  



The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this case, the veteran was provided with ample VCAA notice 
via a letter from the RO dated April 25, 2003.  The veteran 
does not contend otherwise.

There has been a significant recent decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

In this case, element (1), veteran status, is not at issue.  
Nor is element (2), the existence of PTSD.  The veteran's 
claim of entitlement to service connection was initially 
denied based on element (3), connection between the veteran's 
service and the claimed disability.  He has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element.  

With respect to elements (4) and (5), the veteran has not 
been provided notice as to degree of disability and effective 
date.  As will be discussed below, the Board is granting the 
veteran's claim.  The Board is confident that prior to a 
disability rating and an effective date of service connection 
being assigned, proper Dingess notice will be provided to the 
veteran.

Concerning VA's duty to assist the veteran, there are of 
record the veteran's service medical records, his service 
personnel records (the "201 file"), reports of several 
psychiatric and psychological evaluations of the veteran, the 
CURR report, and the veteran's own written statements and 
testimony at two hearings.  There is no indication that any 
evidence which is relevant to this case has not been obtained 
and associated with the veteran's VA claims folder.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006); Moreau v. Brown, 9 Vet. App. 389 
(1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As detailed above, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) combat status or 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006).

With respect to elements (1) and (3), the record is replete 
with psychological and psychiatric diagnoses of PTSD, all 
linked to the veteran's descriptions of various stressors 
which he experienced in Vietnam.  The RO has denied the 
claim, in essence, because it determined that the veteran's 
stressors had not been sufficiently verified.  The crucial 
element in this case therefore is element (2).

Most aspects of the veteran's military service are 
uncontroverted.  After graduating from college in 1969, he 
volunteered to serve in the United States Army.  Because of 
his excellent aptitude in language skills, he was placed in a 
32 week Vietnamese language course in 1970.  

As was noted in the Introduction, the veteran served in 
Vietnam from December 1970 to December 1971.  He was assigned 
to the U.S. Advisory Detachment, 
23rd Infantry Division, Army of the Republic of Vietnam 
(ARVN).  His military occupational specialty was Interpreter 
and Translator.  His Commanding Officer, in a letter to the 
veteran's parents dated 30 December 1970, noted that "The 
Advisory program takes on added importance and scope as US 
combat troops are 
withdrawn . . . ."  

There is nothing in the record which indicates that the 
veteran performed his duties in other than an exemplary 
manner.  He was promoted to sergeant E-5 in August 1971.

The veteran's reported stressors include seeing numerous dead 
bodies; of having to search the bodies of enemy dead for 
useful intelligence material; and being subjected to sniper, 
rocket and mortar attacks.  These stressors appear to be 
consistent with the veteran's duties as an 
interpreter/intelligence analyst attached to an ARVN unit in 
Vietnam in 1971.  However, as was noted by CURR, most of the 
claimed stressors are not amenable to verification.  The 
Board further observes that verification of the veteran's 
stressors may have been hindered by the fact that he was 
working with ARVN units; a number of his stressors involved 
ARVN casualties, information concerning which would not be in 
CURR reports. 
  
The veteran has reported that a Captain N. for whom he worked 
was killed while he was in Vietnam.  This was in fact 
confirmed by CURR, who verified that Captain N. was killed by 
small arms fire in Vietnam in May 1971.  However, the veteran 
does not claim to have been present when Captain N. was 
killed.

CURR did confirm that Ban Me Thout, Vietnam received mortar 
rounds in April 1971.   The veteran has testified that he was 
stationed at Ban Me Thout and while he was there the base was 
subjected to mortar attacks.

After having carefully considered the matter, the Board finds 
that this case is akin to Pentecost v. Principi, 16 Vet. App. 
124 (2002), which stands for the proposition that if a 
veteran may be placed in the vicinity of a documented 
incident, it is not necessary that his exact location be 
pinpointed.  The Court has expressly held that a veteran need 
not prove "every detail" of an alleged stressor under such 
circumstances.   The Board has no reason to disbelieve the 
veteran's report that his base came under mortar fire; that 
is in fact verified by CURR.  Element (2), in-service 
stressors, is accordingly satisfied.  

Thus, all elements of 38 C.F.R. § 3.304(f) have been met.  
Service connection for PTSD is accordingly granted.      


ORDER

Service connection for PTSD is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


